STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                   UNPUBLISHED
                                                                   September 27, 2018
In re C. C. BROWN, Minor.

                                                                   Nos. 341832; 341833
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 09-487064-NA


Before: TUKEL, P.J., and BECKERING and SHAPIRO, JJ.

PER CURIAM.

        In these consolidated cases, respondents appeal as of right the trial court’s order
terminating their parental rights to their minor child under MCL 712A.19b(3)(g), (i), and (j).1
For the reasons provided below, we affirm.

        On July 29, 2017, respondent-mother overdosed on cocaine and Vicodin while she was
the sole caretaker of the child, who was 2½ years old at the time. Respondent-father found her
unconscious and naked in the upstairs bathroom when he returned home. The child was
wandering around the home, there was an unknown powdery substance over the upstairs hallway
floor and bathroom, and cleaning fluid within the child’s reach. It was feared that the child may
have ingested poisonous substances, and he was taken to the hospital. It was learned that
respondent-father had also been using marijuana and cocaine on a regular basis.

         Both respondents had prior terminations based on abuse of illegal substances and failure
to benefit from services. Respondent-mother had seven prior terminations of her parental rights,
and respondent-father had two prior terminations of his parental rights to children he shared with
respondent-mother. Both respondents had prior criminal records and a long history of drug
addiction. The residence was an unfurnished condo owned by a friend who was charging them
no rent. Respondents had no income or employment. Respondent-mother had been prescribed
medication for bipolar disorder, anxiety, and depression, but she had discontinued taking it. She
testified that she knew if she stopped taking her medication she would start to self-medicate with
illegal drugs. Respondents argued that they had not been ready to deal with their drug addictions


1
  Docket No. 341832 pertains to respondent-mother’s appeal, and Docket No. 341833 pertains to
respondent-father’s appeal.


                                               -1-
during the prior termination cases but that they were ready to do so now. The trial court found
that statutory grounds under MCL 712A.19b(3)(g), (i), and (j) had been proven by clear and
convincing evidence to support the termination of respondents’ parental rights and that it was in
the best interests of the child to do so.

       On appeal, both respondents argue that the trial court clearly erred in finding clear and
convincing evidence to support the statutory grounds for termination. We disagree.

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). This Court reviews “the
trial court’s findings of fact under the clearly erroneous standard.” In re HRC, 286 Mich. App.
444, 459; 781 NW2d 105 (2009); see also MCR 3.977(K). “A finding of fact is clearly
erroneous if the reviewing court has a definite and firm conviction that a mistake has been
committed, giving due regard to the trial court's special opportunity to observe the witnesses.” In
re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004).

       Respondents’ parental rights were terminated under MCL 712A.19b(3)(g), (i), and (j),
which at the time of the termination order provided:

       (3) The court may terminate a parent’s right to a child if the court finds, by clear
       and convincing evidence, 1 or more of the following:

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.[2]

                                               * * *

               (i) Parental rights to 1 or more siblings of the child have been terminated
       due to serious and chronic neglect or physical or sexual abuse, and prior attempts
       to rehabilitate the parents have been unsuccessful.[3]


2
  MCL 712A.19b(3)(g) has been amended, effective June 12, 2018. See 2018 PA 58. The new
version of the statute reads: “The parent, although, in the court’s discretion, financially able to do
so, fails to provide proper care and custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time
considering the children’s age.” MCL 712A.19b(3)(g), as amended by 2018 PA 58.
3
  MCL 712A.19b(3)(i) has been amended, effective June 12, 2018. See 2018 PA 58. The new
version of the statute reads: “(i) Parental rights to 1 or more siblings of the child have been
terminated due to serious and chronic neglect or physical or sexual abuse, and the parent has
failed to rectify the conditions that led to the prior termination of parental rights.” MCL
712A.19b(3)(i), as amended by 2018 PA 58.


                                                 -2-
                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        There was clear and convincing evidence to support termination of respondents’ parental
rights under MCL 712A.19b(3)(i). Not only had both respondents lost their parental rights to
prior children due to serious neglect, but there was ample evidence that “prior attempts to
rehabilitate” had not been successful. Indeed, even considering the standard as provided in the
current version of MCL 712A.19b(3)(i), it is evident that respondents have failed to rectify the
conditions that led to the prior terminations, i.e., their substance abuse. In the previous
termination cases, respondents had been provided with services, and both had dropped out or
failed to participate. Both respondents testified that, during their previous termination cases,
they “were not ready” to give up drugs and put their children first. At the time of respondent-
mother’s overdose that led to the removal of this child, both respondents still were abusing
illegal substances. Therefore, there is no basis for finding that the trial court erred, let alone
clearly erred, in finding clear and convincing evidence to support termination of respondents’
parental rights under MCL 712A.19b(3)(i).

        Because we have determined that the trial court properly found that one statutory ground
supported the termination of respondents’ parental rights, we need not address whether there was
evidence to support termination on the other grounds with which the trial court relied. See In re
Foster, 285 Mich. App. 630, 633; 776 NW2d 415 (2009).

        Respondents next argue that the trial court clearly erred in finding that termination of
their parental rights was in the best interests of the child. We disagree. Once the petitioner has
established a statutory ground for termination by clear and convincing evidence, the trial court
must find that termination is in the child’s best interests before it can order termination of
parental rights. MCL 712A.19b(5). Whether termination of parental rights is in the best
interests of the child must be proven by a preponderance of the evidence. In re Moss, 301 Mich
App 76, 90; 836 NW2d 182 (2013). This Court reviews a trial court’s decision regarding a
child’s best interests for clear error. In re Laster, 303 Mich. App. 485, 496; 845 NW2d 540
(2013).

       To determine whether termination of parental rights is in the child’s best interests,
       the court should consider a wide variety of factors that may include the child’s
       bond to the parent, the parent’s parenting ability, the child’s need for permanency,
       stability, and finality, and the advantages of a foster home over the parent’s home.
       The trial court may also consider a parent’s history of domestic violence, the
       parent’s compliance with his or her case service plan, the parent’s visitation
       history with the child, the child[]’s well-being while in care, and the possibility of
       adoption. [In re White, 303 Mich. App. 701, 713-714; 846 NW2d 61 (2014)
       (quotation marks and citations omitted).]

       Here, the record revealed that respondents had a long history of drug abuse. Numerous
services had been provided to them in the past, in order to help reunite them with their children,

                                                -3-
but they were unable to maintain sobriety. Both had previously lost their parental rights to their
other children. Despite the prior terminations and their professed love for this child, neither
respondent could stop abusing drugs. Respondent-mother overdosed while caring for the child
and was found naked and unconscious in the bathroom while the child wandered around the
residence unsupervised, and it was feared that he had ingested poisonous substances. Upon
investigation, it was learned that respondent-father had also been continuously taking cocaine
and other illegal drugs. Respondents had no income, were living in a “loaned” home, and had no
stability. Neither respondent could provide a safe and secure home for the child. They had
demonstrated that they could not remain drug free. Clearly, these parents could not properly care
for a young child. The child needed stability and permanence, which the maternal grandmother
was able and willing to provide. Accordingly, the trial court did not clearly err in finding by a
preponderance of the evidence that termination of respondents’ parental rights would be in the
child’s best interests.

       Affirmed.

                                                            /s/ Jonathan Tukel
                                                            /s/ Jane M. Beckering
                                                            /s/ Douglas B. Shapiro




                                               -4-